Citation Nr: 1513196	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-06 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for a left upper extremity disorder, manifested by radicular pain.

6.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis at C6-C7. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ must perform the following actions:

1.  Inform the Veteran of VA's duties to notify and assist him in his claim for an increased rating for his service-connected cervical spine disorder.  

2.  Through official channels, such as the National Personnel Records Center, the AOJ must request the Veteran's service PERSONNEL records from both ACTIVE AND RESERVE AND NATIONAL GUARD SERVICE, reflecting active duty, active duty for training and inactive duty. 

Efforts to obtain the foregoing records and reports must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of that report must be verified by each federal department or agency from whom it is sought.  

3.  The AOJ must ask the Veteran for the name(s) and address(es) of his EMPLOYERS SINCE NOVEMBER 2010.  This must include, but is not limited to, Transport America in Minnesota.  

A failure to respond or a negative reply to any request must be associated with the claims file.  

4.  When the actions in part 4 have been completed, the AOJ must contact each of the Veteran's employers/former employers and request copies of the Veteran's employment records, including, but not limited to, attendance records; the number of work days missed during the last 12 months and the reasons therefor; medical records, including examination reports, reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay.  In particular, request such records from Transport America in Minnesota. 

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide any employment records in his possession which address the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If records of the Veteran's employment with a private employer are unavailable, notify the veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).  

5.  Schedule the Veteran for an eye examination to determine the nature and etiology of any eye disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If an eye disorder(s) diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis.  

If glaucoma is diagnosed, the VA examiner must render an opinion as to whether the Veteran's glaucoma was first manifested in service or is, otherwise, due to an incident in service.  

The examiner must consider the following:

a.  The Veteran's refractive error noted on the reports of his September 1979 service entrance examination and a June 1986 periodic examination, as well as on prescription records in October 1979 and August 1980.  

b.  The report of treatment for a February 1988 left eye injury.  

c.  The November 2010 Report of Consultation and Examination in which P. J. Y, D.C. suggests a nexus between the Veteran's glaucoma and high ocular pressures in service.  

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

6.  Schedule the Veteran for a neurologic examination to determine the nature and etiology of any neurologic disorder affecting his left upper extremity.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a left upper extremity disorder(s), manifested by radicular pain, is diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis.  

The VA examiner must render an opinion as to whether the Veteran's left upper extremity disorder was first manifested in service or is, otherwise, due to an incident in service.  The examiner must consider, but is not limited to, the Veteran's neck injury in July 1990.

In addition, the examiner must render an opinion as to whether the Veteran's left upper extremity disorder is proximately due to or has been aggravated by his service-connected cervical spine disorder.  

PLEASE NOTE:  In order to show aggravation, there must be an increase in the severity of the Veteran's left upper extremity disorder that is proximately due to or the result of the service-connected cervical spine disorder, and not due to the natural progress of the left upper extremity disorder.  

The examiner must consider the November 2010 Report of Consultation and Examination in which P. J. Y, D.C. suggesting a nexus between the Veteran's left upper arm radicular pain and service or the service-connected cervical spine disorder.  

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

7.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

If the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

8.  The AOJ must undertake any other indicated development.  This could include, but is not limited to, scheduling any additional VA examinations where the evidence accompanying a particular claim is not adequate for rating purposes or where there is evidence of a material change in a service-connected disability.  

Then, the AOJ must readjudicate the issues of entitlement to service connection for the following:  a right hand disorder, a lumbar spine disorder, glaucoma, a bilateral hearing loss disability; a left upper extremity disorder, manifested by radicular pain.  The AOJ must also adjudicate the issue of entitlement to an initial rating in excess of 10 percent for cervical spondylosis at C6-C7.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


